Case: 17-50390      Document: 00514494634         Page: 1    Date Filed: 05/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-50390                                FILED
                                  Summary Calendar                          May 31, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk


                                                 Plaintiff-Appellee

v.

ADAN REYES-RODRIGUEZ, also known as “Papa,” also known as “Senor,”
also known as Adan Reyes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1946-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Adan Reyes-Rodriguez appeals the sentence imposed following his guilty
plea conviction of one count of conspiracy to possess with intent to distribute a
controlled substance, four counts of possession with intent to distribute a
controlled substance, two counts of conspiracy to launder monetary
instruments, and two counts of laundering monetary instruments. For the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50390     Document: 00514494634     Page: 2   Date Filed: 05/31/2018


                                  No. 17-50390

first time on appeal, Reyes-Rodriguez argues that the district court improperly
applied a four-level adjustment based on his role in the offense. He also argues,
as he did below, that the drug quantity attributable to him was improperly
calculated.
      As Reyes-Rodriguez correctly concedes, we review the district court’s
application of the four-level role adjustment pursuant to U.S.S.G. § 3B1.1(a)
for plain error because he failed to raise the issue below. See United States v.
Cabral-Castillo, 35 F.3d 182, 188-89 (5th Cir. 1994). To show plain error, the
appellant must show a forfeited error that is clear or obvious and that affects
his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
the appellant makes such a showing, this court has the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      Section 3B1.1(a) provides for a four-level increase to an offense level if
the defendant is “an organizer or leader of a criminal activity that involved five
or more participants or was otherwise extensive.” The commentary to the
applicable money laundering guideline provides that the enhancement must
be based on the money laundering offense. See U.S.S.G. § 2S1.1, comment.
(n.2(C)).
      Reyes-Rodriguez fails to demonstrate any clear or obvious error in the
imposition of the four-level § 3B1.1(a) adjustment. Puckett, 556 U.S. at 135.
Even if this court were to assume that the district court erroneously applied
the role adjustment based on Reyes-Rodriguez’s role in the drug trafficking
offense, the error would not affect Reyes-Rodriguez’s substantial rights
because the record demonstrates that the adjustment was warranted based on
Reyes-Rodriguez’s role in the money laundering offense. Id.; see also United
States v. Garcia-Gonzalez, 714 F.3d 306, 314 (5th Cir. 2013).



                                          2
    Case: 17-50390     Document: 00514494634       Page: 3   Date Filed: 05/31/2018


                                    No. 17-50390

      We review the district court’s determination of drug quantity for clear
error and will affirm the finding as long as it is “plausible in light of the record
as a whole.” United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)
(internal quotation marks and citations omitted). The court may extrapolate
drug estimates “from any information that has a sufficient indicia of reliability
to support its probable accuracy,” including the uncorroborated testimony of a
coconspirator. United States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006)
(internal quotation marks and citation omitted); see United States v. Gaytan,
74 F.3d 545, 558 (5th Cir. 1996).
      Reyes-Rodriguez did not present competent rebuttal evidence to refute
the drug quantity determination set forth in the presentence report. United
States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012). Accordingly, he did not
carry his burden of demonstrating that the information set forth in the PSR is
“materially untrue, inaccurate or unreliable.” United States v. Alaniz, 726 F.3d
586, 619 (5th Cir. 2013) (internal quotation marks and citation omitted).
Moreover, in light of the admissions made by Reyes-Rodriguez’s coconspirators
in their respective factual bases, the determination that Reyes-Rodriguez was
accountable for in excess of 90,000 kilograms of marijuana is plausible in light
of the record as a whole. See Betancourt, 422 F.3d at 246.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         3